Citation Nr: 0618169	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-27 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for depression and 
anxiety, to include as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to June 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In his June 2004 appeal, the veteran appeared to raise a 
service connection claim for PTSD and the Board hereby refers 
the matter to the RO for appropriate action.  A June 2004 
rating decision granted the veteran service connection for 
peripheral neuropathy in the right and left lower extremities 
and thus these issues are no longer before the Board.  The 
June 2004 rating also granted entitlement to an earlier 
effective date for service connection for diabetes mellitus 
type 2 based on clear and unmistakable error.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2003 the veteran submitted authorization forms for 
medical records to be obtained from Kaiser Permanente from 
1988 to the present, including for depression/anxiety and 
diabetes.  While the claims folder includes Kaiser Permanente 
records from 1998 to 2002, the outstanding records need to be 
sought.  

The veteran's last VA examination of record was in May 2003, 
which included an incomplete opinion that the veteran's 
hypertension is not secondary to his service-connected 
diabetes.  A more contemporaneous examination is needed to 
assess the current level of severity of the veteran's 
diabetes.  A detailed medical opinion is necessary as to 
whether the veteran's depression/anxiety and hypertension are 
secondary to his service-connected diabetes mellitus.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case should be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that disability ratings 
and effective dates for the award of benefits will be 
assigned if service connection is awarded, discusses the 
disability rating and effective date regarding the increased 
rating claim for diabetes mellitus, and also includes an 
explanation as to the type of evidence that is needed to 
establish both disability ratings and effective dates.  

Accordingly this matter is remanded for the 
following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
substantiate an increased rating claim and 
service connection claims on a secondary 
basis, and establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should contact Kaiser 
Permanente and request all of the 
veteran's medical records, to specifically 
include ones from 1988 to the present.  

3.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected diabetes mellitus.  It 
is imperative that the claims file, to 
include service medical records, be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Examination findings should 
be reported to allow for evaluation of the 
diabetes mellitus disability under 
38 C.F.R. § 4.120, Code 7913.  The 
examiner should specifically comment on 
the need for insulin, restricted diet, 
oral hypoglycemic agent, regulation of 
activities, ketoacidosis, hypoglycemic 
reactions, and loss of weight and 
strength.  The examiner should provide an 
opinion as to the etiology of the 
depression/anxiety and hypertension, to 
include the following: whether it is at 
least as likely as not that the veteran's 
depression/anxiety and hypertension were 
caused or aggravated (i.e. increased in 
disability) by the veteran's service-
connected diabetes mellitus.  A complete 
rationale should be provided for all 
opinions expressed.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case by a Decision Review Officer and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



